Title: From James Madison to Edmund Randolph, 18 February 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. Feby. 18th. 1783.
I am glad to find by your favor of the 7th. instant that the necessity of a readoption of the impost presses so strongly on your mind. To give it a fair experiment with the ensuing assembly it will be indispensable that you should be its advocate on the floor. Those who effected its repeal will never inactively suffer it to be reinstated in our Code. Mercer from what motive God knows says that he will crawl to R——d on his bare knees to prevt it. Having already changed his opinion on the subject he fears perhaps the charge of unsteaddiness. Perhaps too his zeal against a general revenue may be cooled by the accomplishment in congress of a plan for a valuation of land, on the ruins of which he among others suspected the former was to be established. This plan passed Congress yesterday. It proposes that the States shall return to Congs. before Jany next their respective quantities of land the number of houses thereon distinguishing dwelling houses from others, and the no. of Inhabitants distinguishing whites from blacks. These data are to be referred to a Grand Come. by whom a report in which nine voices must unite, is to be made to Congress which report is to settle the proportions of each State, & to be ratified or rejected by Congs. without alteration. Who could have supposed that such a measure could ever have been the offspring of a zealous and scrupulous respect for the Confederation?

The residue of my extract from Mr. J——s remarks is I am persuaded less interesting to your present purposes than you infer from the specimen you have received. The labor of gratifying you however I can assure you will bear no proportion to the pleasure of it, and you may calculate on being shortly furnished with it. I understand from Mr. J. that he has materials for enlarging the whole plan. My expectation of getting from him some day or other a full copy, reduced my extract to parts of immediate use to me, or such as consisting of reflections, not of facts might not be obtained otherwise.
To the Speech of the B. King of which I sent you copy by the Express, I now add in the inclosed gazette a further token of approaching peace. It seems a little mysterious nevertheless that Mr. Secy. Townsend should speak of the preliminaries with the United States as signed & those with France as to be signed. The former being only provisional may in some measure explain it, but in that case it would seem to be without real use.
In consequence of this prospect the departure of —— has been suspended untill the further orders of Congress. I had a letter from him yesterday but he had not then been apprized of this resolution. He had seen the Speech & had I doubt not anticipated it. What course he will take during the suspense—I can not say. My wish is that he may return to this place where he will be able at least to pass away the time with less tedium.
